In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                 No. 07-13-00395-CR


                      MARK DEWAYNE ROPER, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 108th District Court
                                   Potter County, Texas
            Trial Court No. 56,429-E, Honorable Douglas Woodburn, Presiding

                                    June 30, 2014

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Appellant Mark Dewayne Roper appeals the judgment revoking his deferred

adjudication community supervision, finding him guilty of aggravated assault with a

deadly weapon, and sentencing him to confinement in prison for ten years and a fine of

$1,000. His court-appointed appellate counsel has filed a motion to withdraw supported
by an Anders1 brief.      We will grant counsel’s motion to withdraw and affirm the

judgment.


                                      Background


       After a September 2007 indictment, appellant plead guilty to the charged offense

in December 2009 pursuant to the terms of a plea bargain agreement. The court placed

him under an order of five years’ deferred adjudication community supervision and

assessed a $1,000 fine.


       Appellant’s community supervision was modified in December 2011 and April

2013. In August 2013, the State filed a motion to proceed with adjudication of guilt on

the original charge.


       At the hearing, appellant pled true to eleven of twelve alleged violations of

community supervision. The court heard the testimony of witnesses for the State and

appellant. At the conclusion of the hearing, the court adjudicated appellant’s guilt and

assessed a punishment of ten years’ confinement in prison and a fine of $1,000. It also

entered a deadly weapon finding.


                                        Analysis


       In the opinion of appellant’s appellate counsel, nothing in the record establishes

reversible error and the appeal is frivolous. Counsel’s Anders brief discusses the case

background and the hearing on the State’s motion. It examines two possible appellate

issues but concludes each is meritless. Correspondence from counsel to appellant

       1
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); see
In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008).

                                            2
indicates counsel supplied appellant a copy of the Anders brief and counsel’s motion to

withdraw, and advised appellant of his right to file a response. By letter, this court also

notified appellant of his opportunity to submit a response to the Anders brief and motion

to withdraw filed by his counsel. Appellant did not file a response.


         In conformity with the standards of the United States Supreme Court, we do not

rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If this

court determines the appeal arguably has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).       We have reviewed the entire record to determine whether there are any

arguable grounds which might support an appeal. Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App.

2005). We have found no arguable grounds supporting a claim of reversible error, and

agree with counsel that the appeal is frivolous.


         Accordingly, we grant counsel’s motion to withdraw2 and affirm the judgment of

the trial court.


                                                   James T. Campbell
                                                       Justice

Do not publish.




         2
        Counsel shall, within five days after the opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of the defendant’s right to file
a pro se petition for discretionary review with the Court of Criminal Appeals. TEX. R.
APP. P. 48.4.

                                             3